Exhibit 10.1

 

BIOMARIN PHARMACEUTICAL INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

BIOMARIN PHARMACEUTICAL INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

RECITALS

 

This BioMarin Pharmaceutical Inc. Nonqualified Deferred Compensation Plan is
adopted by BioMarin Pharmaceutical Inc. effective as of December 1, 2005, or if
later, such date the Plan (as defined herein) is approved by BioMarin
Pharmaceutical Board of Directors. The Plan has been adopted primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees of the Company and its related entities. This Plan
shall also be available to non-employee members of the Board of Directors.
Accordingly, it is intended that this Plan be exempt from the requirements of
Parts II, III and IV of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), pursuant to Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. This Plan is intended to be an unfunded, nonqualified
deferred compensation plan. Plan participants shall have the status of unsecured
creditors of BioMarin Pharmaceutical with respect to the payment of Plan
benefits. Furthermore, this Plan is intended to meet the requirements of section
409A of the Code (as defined herein) and any regulations promulgated pursuant to
section 409A.

 

1. DEFINITIONS.

 

  1.1. “Account” means the book entry account(s) established under the Plan for
each Participant’s Compensation Deferrals, Discretionary Employer Contributions
and any contribution credits and deemed income, gains and losses credited
thereto or debited therefrom. Account balances shall be reduced by any
distributions made to the Participant or the Participant’s Beneficiary(ies)
therefrom and any charges that may be imposed on such Account(s) pursuant to the
terms of the Plan. Separate Subaccounts may be established to which shall be
credited a Participant’s Compensation Deferrals for each separate Plan Year, the
Discretionary Employer Contributions, if any, and the gains and losses with
respect thereto. Where Subaccounts have been established, Account shall refer to
all of the Participants’ Subaccounts, collectively, as the context may require.

 

  1.2. “Beneficiary” means any person or persons so designated in accordance
with the provisions of Section 7.1.

 

  1.3. “Board” means the Board of Directors of the Company. If one or more
committees have been appointed by the Board to determine eligibility under the
Plan, Discretionary Employer Contributions to be made to the Plan, or to
exercise any other Company discretion with respect to such Plan, “Board” also
means such committee(s).

 

  1.4.

“Change Of Control” shall mean either (i) a merger, consolidation, share
exchange, business combination, issuance of securities, direct or indirect
acquisition of securities, tender offer, exchange offer or other similar

 

1



--------------------------------------------------------------------------------

 

transaction as a result of which the persons that beneficially owned, directly
or indirectly, the shares of the Company’s voting stock immediately prior to
such transaction cease to beneficially own, directly or indirectly, shares of
voting stock representing more than fifty percent (50%) of the total voting
power of all outstanding classes of voting stock of the Company or the
continuing or surviving corporation if Company is not the continuing or
surviving corporation in such transaction, or (ii) a sale of all or
substantially all of the assets of Company.

 

  1.5. “Code” means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

 

  1.6. “Committee” means the Administrative Committee composed of such
individuals as may be appointed by the Board which shall function as the
administrator of the Plan.

 

  1.7. “Company” means BioMarin Pharmaceutical Inc., a Delaware company, and any
successor organization thereto.

 

  1.8. “Compensation” means, in the case of a Participant who is an employee of
the Company such Participant’s regular cash salary and cash bonuses, and
Restricted Stock Compensation, and in the case of a Participant who is a
Director of the Company, such Participant’s annual Board retainer and Board
meeting fees (including Board Committee meeting fees). Compensation shall also
include any “Performance Based Compensation” as that term is defined under
section 409A of the Code and any regulations thereunder.

 

  1.9. “Compensation Deferrals” means the percentage or dollar amount of an
Eligible Employee’s Compensation which the Eligible Employee elects to defer
pursuant to Section 3.1.

 

  1.10. “Designation Date” means the date or dates as of which a designation of
deemed investment directions by an individual pursuant to Section 4.3, or any
change in a prior designation of deemed investment directions by an individual
pursuant to Section 4.3, shall become effective. The Designation Dates in any
Plan Year shall be determined by the Committee.

 

  1.11. “Director” means a non-employee member of the Board of Directors.

 

  1.12.

“Disability” will be determined to exist if the Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, eligible to receive income replacement benefits for a period of
not less than 3 months under any disability benefit plan for covered Employees
of the Employer, or, if the Participant does not participate in such plan, would
have been eligible to receive such

 

2



--------------------------------------------------------------------------------

 

benefits had the Participant participated in such plan. If the Employer does not
sponsor such a plan or discontinues sponsoring such a plan, Disability shall be
determined by the Committee in its sole discretion.

 

  1.13. “Discretionary Employer Contributions” means the amount, if any, of
contributions awarded to a Participant pursuant to Section 3.2.

 

  1.14. “Effective Date” means the effective date of the Plan, which shall be
December 1, 2005, or if later, the date the Plan is approved by the Board.

 

  1.15. “Election” means the form on which a Participant (i) elects to make
Compensation Deferrals pursuant to Article 3 or (ii) elects a fixed payment date
pursuant to Article 5, or (iii) elects the method by which his or her Account
will be distributed pursuant to Article 6. The Election shall be in such form,
including specifically by electronic means, as may be prescribed by the
Committee.

 

  1.16. “Eligible Employee” means, for any Plan Year (or applicable portion
thereof), an employee of the Employer who is a member of the select group of
management or highly compensated employees as more particularly described in
Article 2 and who has been designated by the Committee, in its sole discretion,
as eligible to participate in the Plan.

 

  1.17. “Employer” means the Company and any other subsidiary of the Company
that has, with the consent of the Committee, adopted this Plan for the benefit
of its Eligible Employees.

 

  1.18. “Entry Date” means the first day of any Plan Year and, as to any
Eligible Employee, the date which is thirty (30) days from the date on which
such Eligible Employee is first notified by the Committee of his or her
eligibility to participate in the Plan. Notwithstanding the foregoing, for any
individual first designated as an Eligible Employee on or before the Effective
Date, his or her Entry Date shall be the Effective Date.

 

  1.19. “Open Enrollment Period” means such period as the Committee may specify
which ends prior to the first day of each Plan Year, or, with respect to an
Eligible Employee or Director who first becomes eligible to participate in the
Plan during a Plan Year, ends within thirty (30) days of becoming an Eligible
Employee or Director. Notwithstanding the foregoing, the Open Enrollment Period
for deferrals of Performance Based Compensation may end no later than six
(6) months prior to the end of the performance period for which services are to
be rendered.

 

  1.20. “Participant” means an Eligible Employee or Director who has elected to
participate in the Plan by executing and submitting an Election to the
Committee. A Participant shall also mean an Eligible Employee for whom
Discretionary Employer Contributions are made, regardless of whether such
Eligible Employee has executed and submitted an Election.

 

3



--------------------------------------------------------------------------------

  1.21. “Plan” means this BioMarin Pharmaceutical Inc. Nonqualified Deferred
Compensation Plan, as amended from time to time.

 

  1.22. “Plan Year” means the twelve (12) month period beginning on each
January 1 and ending on the following December 31.

 

  1.23. “Restricted Stock Compensation,” means any restricted stock, restricted
stock unit, phantom stock or similar award granted by the Employer to a
Participant under any Employer-sponsored equity compensation plan.

 

  1.24. “Retirement” means, in the case of a Participant employed by the
Company, voluntary termination of employment on or after age 55 with 10 years or
more of service, and in the case of a Director, the date of voluntary
termination of such person’s service as a Director.

 

  1.25. “Trust” means any trust, including a grantor trust within the meaning of
subpart E, part I, subchapter J, chapter I, subtitle A of the Code, created by
the Trust agreement, to hold Compensation Deferrals and Discretionary Employer
Contributions.

 

  1.26. “Trustee” means the trustee of the Trust described in Article 11.

 

  1.27. “Valuation Date” means any business day on which the New York Stock
Exchange is open, or such other date that the Committee, in its sole discretion,
designates as a Valuation Date.

 

2. ELIGIBILITY AND PARTICIPATION.

 

  2.1. Eligibility. Eligibility for participation in the Plan shall be limited
to Directors and a select group of management or highly compensated employees of
the Employer, who are designated by the Committee, in its sole discretion, as
eligible to participate in the Plan. Eligible Individuals shall be notified as
to their eligibility to participate in the Plan. Participation in the Plan is
voluntary, other than for Discretionary Employer Contributions. A person shall
automatically cease to be an Eligible Person at such a time as he or she is
neither a member of a select group of management nor highly compensated
employees of the Company nor a Director of the Company.

 

  2.2. Commencement Of Participation. An Eligible Employee may begin
participation in the Plan upon any Entry Date, subject to the execution and
submission of an Election pursuant to Article 3. In addition, participation of
an Eligible Employee who has not otherwise commenced participation in the Plan,
shall commence when a Discretionary Employer Contribution is made to the Account
of such Eligible Employee pursuant to the provisions of Section 3.2.

 

4



--------------------------------------------------------------------------------

  2.3. Cessation Of Participation. Active participation in the Plan shall end
when a Participant’s employment terminates for any reason or at such time as a
Participant is notified by the Committee pursuant to Section 2.4 that he or she
is no longer eligible to participate in the Plan. Upon termination of employment
or eligibility, a Participant shall remain an inactive Participant in the Plan
until the vested Account of the Participant under this Plan has been paid in
full.

 

  2.4. Change Of Employment Category. During any period in which a Participant
remains with the company, but ceases to be an Eligible Person, he or she shall
not be eligible to make Compensation Deferrals, or to receive Discretionary
Employer Contributions hereunder.

 

3. CONTRIBUTIONS AND CREDITS.

 

  3.1. Participant Contributions And Credits.

 

  (a) Time and Manner of Election. In accordance with rules established by the
Committee, a Participant may elect to defer Compensation that would otherwise be
paid to the Participant, provided that such Compensation is not yet earned or
payable at the time the election is made. A Participant who is a Director may
elect to defer up to 100% of his or her Compensation earned during the Plan
Year. Amounts so deferred shall be considered a Participant’s “Compensation
Deferrals” and shall be deducted by the Company from the Compensation of the
deferring Participant and shall be credited to the Compensation Deferral Account
of the deferring Participant. Furthermore, in accordance with rules established
by the Committee, a Participant may elect to defer Restricted Stock Compensation
that would otherwise be payable to the Participant to the Participant’s Account.
The value of the Restricted Stock Compensation to be credited to the
Participant’s Account shall be equal to fair market value of the number of
shares vesting to the Participant as of the date of the shares vesting.

 

  (b) Timing of Election. The Election must be filed with the Committee during
the Open Enrollment Period for the Plan Year to which such Election applies.
Elections to defer Restricted Stock Compensation must be made no later than
twelve (12) months prior to the vesting of the shares and no later than thirty
(30) days after the granting of the award.

 

  (c)

Irrevocable Election. The Participant’s Election with respect to his or her
Compensation Deferrals is irrevocable. Unless increased, decreased or terminated
during any subsequent Open Enrollment Period, an Election shall remain in effect
until so changed by the Participant during such subsequent Open Enrollment
Period. A

 

5



--------------------------------------------------------------------------------

 

Participant may at any time during the Plan Year terminate an election to defer
and discontinue future deferrals of Compensation by providing written notice to
the Committee. Deferrals will be discontinued as soon as reasonably practicable.
In such event, Compensation earned for services subsequent to such termination
notice will be paid directly to the Participant and will not be subject to his
or her prior deferral election. A Participant who elects to discontinue
deferrals of Compensation for a Plan Year may not recommence such deferrals
until the next following Plan Year (or such later Plan Year in which he or she
is again eligible to participate), provided the Participant completes and
executes the required election form. Increases or decreases in the amount of
Compensation a Participant elects to defer (other than a suspension of
deferrals) shall not be permitted during the Plan Year.

 

  (d) Limitation on Compensation Deferrals. A Participant’s Compensation
Deferral Elections shall be subject to the following:

 

  (i) A Participant electing to defer compensation for a given Plan Year must
defer a minimum of the greater of 1% of his or her Compensation or $10,000 each
Plan Year. In the event the total amount deferred by a Participant in a Plan
Year is less than the applicable minimum deferral amount, the Committee may, in
its sole discretion, direct the Company to pay the amount deferred during that
Plan Year to the Participant as soon as administratively feasible after the end
of the Plan Year;

 

  (ii) A Participant may elect to defer up to a maximum of one hundred percent
(100%) of his or her Compensation.

 

  (iii) The Compensation Deferrals elected by the Participant shall be reduced
by the amount(s), if any, which may be necessary, in the Committee’s sole and
absolute discretion: (1) to satisfy all applicable income and employment taxes
withholding and FICA contributions; (2) to pay all contributions elected by the
Participant pursuant to any other Company benefit plan which would require such
compensation to be taken into account under such plan; and (iii) to satisfy all
garnishments or other amounts required to be withheld by applicable law or court
order.

 

  (e) No Withdrawal. Except as provided in Section 5.2, amounts credited to a
Participant’s Account may not be withdrawn by a Participant and shall be paid
only in accordance with the provisions of this Plan and applicable Participant
Election.

 

6



--------------------------------------------------------------------------------

  (f) Vesting. A Participant shall at all times be 100% vested in the amounts
credited to his or her Compensation Deferral Account.

 

  3.2. Discretionary Employer Contributions And Credits.

 

  (a) Discretionary Employer Contributions. Apart from Compensation Deferral
Contributions, the Board shall retain the right to make discretionary
contributions for any Participant under this Plan at the times and in the
amount(s) designated by the Employer, in its sole discretion. Amounts so
credited will be considered a Participant’s “Discretionary Employer
Contributions.”

 

  (b) Company Contribution Account. There shall be established and maintained a
separate Company Contribution Account in the name of each Participant to which
shall be credited the amount of any Company Contributions during a plan Year and
any earnings thereon, and from which shall be debited the amount of any losses
thereon and the amount of any distributions made to the Participant therefrom.

 

  (c) Vesting. Amounts credited to the Company Contribution Account shall become
100% vested after the Participant has had three full Years of Service with the
Company following the Plan Year in which the Company Contribution was made, or
at such other time as the Company may designate at the time the Contribution is
made. Notwithstanding the preceding, if (i) the Participant dies or incurs a
Disability prior to vesting or (ii) there is a Change of Control, all amounts
credited to his or her Company Contribution Account shall become 100% vested.
Any Participant that experiences a severance prior to full vesting shall
irrevocably forfeit the portion not vested at the time of severance, and the
amount so forfeited shall be returned to the Company. Any Participant that
experiences a Retirement prior to full vesting shall, unless the Committee
determines otherwise in its sole discretion (which shall include the discretion
to fully vest amounts credited to the Company Contribution Account on
Retirement), irrevocably forfeit the portion not vested at the time of
Retirement, and the amount so forfeited shall be returned to the Company.

 

  (d)

Forfeitures for Misconduct. If a Participant separates from service with the
Employer as a result of the Participant’s gross misconduct, as determined by the
Committee, or if the Participant engages in unlawful business competition with
the Employer, the Participant shall forfeit all amounts allocated to his or her
Discretionary Employer Contribution Account(s) under this Section 3.2
(regardless of the vesting of such amounts). Such forfeitures shall be retained
by the Employer. Notwithstanding any provision of

 

7



--------------------------------------------------------------------------------

 

the Plan to the contrary, this Section 3.2(d) shall only be enforceable to the
extent authorized by applicable law.

 

4. ALLOCATION OF FUNDS.

 

  4.1. Allocation Of Deemed Earnings Or Losses On Accounts. Subject to such
limitations as may from time to time be required by law, imposed by the
Committee or the Trustee or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the
Committee, prior to the date on which a direction will become effective, the
Participant shall have the right to direct the Committee as to how amounts in
his or her Compensation Deferral Account shall be deemed to be invested.
However, with regard to Restricted Stock Compensation the amount deferred will
be deemed to be invested in Company stock and will remain in Company stock until
such amount is distributed in shares to the Participant pursuant to Section 6.
The Committee may, but is not required to, invest assets held by the Company on
behalf of the Participant pursuant to the deemed investment directions the
Committee has properly received from the Participant, and may utilize the Trust
for the same in its discretion.

 

As of each Valuation Date, the Participant’s Account will be credited or debited
to reflect the Participant’s deemed investments. The Participant’s Account will
be credited or debited with the increase or decrease in the realizable net asset
value of the designated deemed investments, as follows. As of each Valuation
Date, an amount equal to the net increase or decrease in realizable net asset
value (as determined by the Committee) of each deemed investment option within
the Account since the preceding Valuation Date shall be allocated among all
Participants’ Accounts deemed to be invested in that investment option in
accordance with the ratio which the portion of the Account of each Participant
which is deemed to be invested within that investment option, determined as
provided herein, bears to the aggregate of all amounts deemed to be invested
within that investment option.

 

  4.2. Accounting For Distributions. As of the date of any distribution
hereunder, the distribution made hereunder to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant’s Account.
Such amounts shall be charged on a pro rata basis against the investments of the
Plan in which the Participant’s Account is deemed to be invested.

 

  4.3.

Deemed Investment Directions Of Participants. Subject to such limitations as may
from time to time be required by law, imposed by the Employer or the Trustee or
contained elsewhere in the Plan, and subject to such operating rules and
procedures as may be imposed from time to time by the Employer, prior to and
effective for each Designation Date, each

 

8



--------------------------------------------------------------------------------

 

Participant may communicate to the Employer a direction (in accordance with (a),
below) as to how his or her Account should be deemed to be invested among such
categories of deemed investments as may be made available by the Employer
hereunder. Such direction shall designate the percentage (in any whole percent
multiples) of each portion of the Participant’s Account which is requested to be
deemed to be invested in such categories of deemed investments, and shall be
subject to the following rules:

 

  (a) Any initial or subsequent deemed investment direction shall be in writing,
on a form supplied by and filed with the Committee, and/or, as required or
permitted by the Committee, shall be by written designation and/or electronic
transmission designation. A designation shall be effective as of the Designation
Date next following the date the direction is received and accepted by the
Committee on which it would be reasonably practicable for the Committee to
effect the designation. The Participant may, if permitted by the Committee, make
a deemed investment direction for his or her existing Account balance as of the
Designation Date and a separate deemed investment direction for contribution
credits occurring after the Designation Date.

 

  (b) All amounts credited to the Participant’s Account shall be deemed to be
invested in accordance with the then effective deemed investment direction, and
as of the Designation Date with respect to any new deemed investment direction,
all or a portion of the Participant’s Account at that date shall be reallocated
among the designated deemed investment funds according to the percentages
specified in the new deemed investment direction unless and until a subsequent
deemed investment direction shall be filed and become effective. An election
concerning deemed investment choices shall continue indefinitely as provided in
the Participant’s most recent Election, or other form specified by the
Committee.

 

  (c) If the Employer receives an initial or revised deemed investment direction
which it deems to be incomplete, unclear or improper, the Participant’s
investment direction then in effect shall remain in effect (or, in the case of a
deficiency in an initial deemed investment direction, the Participant shall be
deemed to have filed no deemed investment direction) until the next Designation
Date, unless the Employer provides for, and permits the application of,
corrective action prior thereto.

 

  (d)

If the Employer possesses (or is deemed to possess as provided in (c), above) at
any time directions as to the deemed investment of less than all of a
Participant’s Account, the Participant shall be deemed to have directed that the
undesignated portion of the

 

9



--------------------------------------------------------------------------------

 

Participant’s Account be deemed to be uninvested. Or, in its discretion, the
Employer may direct such undesignated portion of the Account to be deemed to be
invested in a money market, fixed income or similar fund made available under
the Plan as determined by the Employer.

 

  (e) Each reference in this Section to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.

 

5. ENTITLEMENT TO BENEFITS.

 

  5.1. Fixed Payment Dates; Termination Of Employment. During the Open
Enrollment Period of each Plan Year and on his or her Election a Participant may
select a fixed payment date for the payment of amounts (or a portion of amounts)
credited to his or her vested Account during the Plan Year for which the
Participant Election is effective, which will be valued and payable according to
the provisions of Article 6. Such fixed payment dates or distribution methods
may be postponed to later dates so long as elections to so postpone the dates or
changes the distribution methods are made by the Participant at least twelve
(12) months prior to the date on which the distribution was originally scheduled
to be made, the election will not take effect until at least twelve (12) months
after the date on which the election is made, and the new postponed distribution
date is at least five (5) years after the originally scheduled date.

 

A Participant who selects a fixed payment date for amounts credited to his or
her Account during a Plan Year shall receive payment of such vested amounts at
the earlier of such fixed payment date (as postponed, if applicable) or his or
her termination of employment with the Employer.

 

Any fixed payment date elected by a Participant as provided above must be a date
no earlier than the January 1 of the second calendar year after the calendar
year for which the election is effective.

 

If a Participant does not make an election as provided above for any particular
amounts hereunder, and the Participant terminates employment with the Employer
for any reason, other than reaching Retirement, the Participant’s vested Account
at the date of such termination shall be valued and payable in a single lump sum
as soon as practicable after such termination according to the provisions of
Section 6.

 

  5.2.

Hardship Distributions. In the event of an unforeseeable emergency of the
Participant, as hereinafter defined, the Participant may apply to the Committee
for the distribution of all or any part of his or her vested Account. The
Committee shall consider the circumstances of each such case, and the best
interests of the Participant and his or her family, and shall have the right, in
its sole discretion, if applicable, to allow such

 

10



--------------------------------------------------------------------------------

 

distribution, or, if applicable, to direct a distribution of part of the amount
requested, or to refuse to allow any distribution. Upon a finding of
unforeseeable emergency, the Committee shall make the appropriate distribution
to the Participant from amounts under the Participant’s vested Account. In no
event shall the aggregate amount of the distribution exceed either the full
value of the Participant’s vested Account or the amount determined by the
Committee to be necessary to alleviate the Participant’s financial hardship
(which financial hardship may be considered to include any taxes due because of
the distribution occurring because of this Section 5.2) caused by the
unforeseeable emergency, and which is not reasonably available from other
resources of the Participant. For purposes of this Section 5.2, the value of the
Participant’s vested Account shall be determined as of the date of the
distribution. “Unforeseeable Emergency” means (a) a severe financial hardship to
the Participant resulting from an illness or accident of the Participant or of a
dependent (as defined in Code section 152(a)) of the Participant, (b) loss of
the Participant’s property due to casualty, or (c) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, each as determined to exist by the Committee. A distribution
may be made under this Section 5.2 only with the written consent of the
Committee.

 

  5.3. Re-Employment Of Recipient. If a Participant receiving installment
distributions by virtue of an entitlement due to termination of employment after
reaching Retirement is re-employed by the Employer, the remaining distributions
due to the Participant shall be suspended until such time as the Participant (or
his or her Beneficiary) once again becomes eligible for benefits under
Section 5.1, at which time such installment distributions shall commence,
subject to the limitations and conditions contained in this Plan.

 

  5.4.

Limitation On Distributions To Covered Employees. Notwithstanding any other
provision of this Plan, in the event that the Participant is a “covered
employee” as that term is defined in Section 162(m)(3) of the Code, or would be
a covered employee if amounts were distributed in accordance with his or her
distribution election or hardship withdrawal, the maximum amount which may be
distributed from the Participant’s Account in any Plan Year shall not exceed one
million dollars ($1,000,000) less the amount of compensation paid to the
Participant in such Plan Year which is not “performance-based” (as defined in
Code Section 162(m)(4)(C) ) which amount shall be reasonably determined by the
Committee at the time of the proposed distribution. Any amount which is not
distributed to the Participant in a Plan Year as a result of this limitation
shall be distributed to the Participant in the next Plan Year, subject to
compliance with the foregoing limitations set forth in this Section 5.4. During
any such delay in payment, unpaid amounts shall continue to be credited (or
debited) with deemed investment income, gains and losses under Section 4.

 

11



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, distribution of a Participant’s Account shall be
made without regard to the deductibility limitation of Code section 162(m) if
the time for distribution is accelerated pursuant to Section 9.3 or
Section 10.3.

 

  5.5. Deduction Limitation on Withdrawal and Payments. If the Employer
determines in good faith that there is a reasonable likelihood that any amount
paid to a Participant for a taxable year of the Employer would not be deductible
by the Employer solely by reason of the limitation under Section 162(m) of the
Code, then to the extent deemed necessary by the Employer to ensure that the
entire amount of any distribution to the Participant pursuant to this Plan is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 4. The
amounts so deferred and amounts credited thereon shall be distributed to the
Participant or his or her beneficiary (in the event of the Participant’s death)
at the earliest possible date, as determined by the Employer in good faith, on
which the deductibility of compensation paid or payable to the Participant for
the taxable year of the Employer during which the distribution is made will not
be limited by Section 162(m) of the Code, or if earlier, the date that is
twenty-four (24) months following the date on which the distribution was first
distributable to the Participant pursuant to the provisions of this Plan.

 

6. DISTRIBUTION OF BENEFITS.

 

  6.1. Amount. The value of the Participant’s (or his or her Beneficiary’s)
distribution shall be equal to the vested value of the Participant’s Account as
of the Valuation Date or such other date as the Committee may specify, each as
adjusted for Compensation Deferrals, Discretionary Employer Contributions,
and/or withdrawals which have been subsequently credited thereto or made
therefrom prior to the distribution date.

 

  6.2. Timing Of Distribution. Subject to the Participant having satisfied all
applicable tax withholding obligations, distributions shall be paid (or,
payments shall commence in installments) as soon as practicable after the
earlier of:

 

  (a) the fixed payment date designated by the Participant; or

 

  (b) the date as soon as administratively feasible following the Participant’s
termination of employment with the Employer, death, or Disability.

 

12



--------------------------------------------------------------------------------

  6.3. Method Of Distribution. A Participant’s Account shall be paid in one of
the following methods, as specified in his or her Election:

 

  (a) as to all or any designated portion of Participant’s Account, a single
lump sum payment;

 

  (b) if, and only if, the Participant’s employment was terminated as result of
Retirement or within twelve (12) months after a Change of Control, and if
elected by the Participant in his or her most recent effective Election, in
annual installment payments of substantially equal amounts over a period of up
to fifteen (15) years;

 

  (c) a Participant may amend his or her Election so as to select installments
upon termination as a result of Retirement by filing an amended Election
provided, however, that such Election to so change to installment distributions
upon Retirement is made by the Participant at least twelve (12) months prior to
the date of termination as a result of Retirement, the election will not take
effect until at least twelve (12) months after the date on which the election is
made, and the new postponed distribution date is at least five (5) years from
the original termination date as a result of Retirement; provided that, in no
event shall any such distribution date be accelerated to a date earlier than
that initially selected by the Participant; and

 

  (d) the Employer (or its designee) may establish from time to time limitations
on the Participant’s ability to select the time and method of payment of his
Account based upon the amount in the Participant’s Account; provided further
that, unless and until changed by the Employer (or its designee), any Account
that has a total vested balance of less than $5,000 at the time of distribution
shall be paid in a lump sum regardless of an election by the Participant to be
paid in installments.

 

7. BENEFICIARIES; PARTICIPANT DATA.

 

  7.1. Designation Of Beneficiaries. Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant’s death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Employer, and will be effective only when filed in writing with the Employer
during the Participant’s lifetime.

 

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the

 

13



--------------------------------------------------------------------------------

Participant’s then living descendants, if any, per stirpes, but, if none, to the
Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Employer may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator. If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment as aforesaid, or if a dispute arises with
respect to any such payment, then, notwithstanding the foregoing, the Employer,
in its sole discretion, may distribute such payment to the Participant’s estate
without liability for any tax or other consequences which might flow therefrom,
or may take such other action as the Employer deems to be appropriate.

 

  7.2. Information To Be Furnished By Participants And Beneficiaries; Inability
To Locate Participants Or Beneficiaries. Any communication, statement or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Employer’s records shall be binding on the Participant
or Beneficiary for all purposes of the Plan. The Committee shall not be obliged
to search for any Participant or Beneficiary beyond the sending of notice to
such last known address. If the Committee notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim such amount or make his or her
location known to the Committee within three (3) years thereafter, then, except
as otherwise required by law, if the location of one or more of the next of kin
of the Participant is known to the Committee, the Committee may direct
distribution of such amount to any one or more or all of such next of kin, and
in such proportions as the Committee determines. If the location of none of the
foregoing persons can be determined, the Committee shall have the right to
direct that the amount payable shall be deemed to be a forfeiture, except that
the dollar amount of the forfeiture, unadjusted for deemed gains or losses in
the interim, shall be paid by the Committee if a claim for the benefit
subsequently is made by the Participant or the Beneficiary to whom it was
payable. If a benefit payable to an unlocated Participant or Beneficiary is
subject to escheat pursuant to applicable state law, the Committee shall not be
liable to any person for any payment made in accordance with such law.

 

8. ADMINISTRATION.

 

  8.1. Committee Powers And Responsibilities. Other than the powers reserved for
the Board, the Committee shall have the complete control of the administration
of the Plan herein set forth with all the powers necessary to enable it to
properly carry out its duties in that respect. Not in limitation, but in
amplification of the foregoing, the Committee shall have the power and authority
to:

 

  (a) Construe the trust agreement to determine all questions that shall arise
as to the interpretations of the Plan’s provisions including determination of
which individuals are Eligible Employees and the determination of the amounts
credited to a Participant’s Account, and the appropriate timing and method of
distributions.

 

14



--------------------------------------------------------------------------------

  (b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

 

  (c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

 

  (d) Appoint any persons or firms, or otherwise act to secure specialized
advice or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Committee shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons. The Committee may authorize one or more persons to execute any
certificate or document on behalf of the Company, an Employer or the Committee,
in which event any person notified by the Committee of such authorization shall
be entitled to accept and conclusively rely upon any such certificate or
document executed by such person as representing action by the Committee until
such notified person shall have been notified of the revocation of such
authority.

 

  (e) Subject to Section 9, adopt amendments to the Plan document which are
deemed necessary or desirable to facilitate administration of the Plan and/or to
bring the Plan into compliance with all applicable laws and regulations,
provided that the Committee shall not have the authority to adopt any Plan
amendment that will result in substantially increased costs to the Company
unless such amendment is either expressly authorized by the Board or contingent
upon ratification by the Board before becoming effective.

 

  (f) Select, review and retain or change any deemed investment fund under the
Plan.

 

  (g) Compile and maintain all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan.

 

  (h) Direct the investment of the assets of the Trust.

 

15



--------------------------------------------------------------------------------

  (i) Review the performance of the Trustee and any other advisor or service
provider to the Plan.

 

  (j) Take such other action as may be necessary or appropriate to the
management and investment of the Plan assets and administration of the Plan.

 

  8.2. Uniformity Of Discretionary Acts. Whenever in the administration or
operation of the Plan discretionary actions by the Employer are required or
permitted, such actions shall be consistently and uniformly applied to all
persons similarly situated, and no such action shall be taken which shall
discriminate in favor of any particular person or group of persons.

 

  8.3. Litigation. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.

 

  8.4. Indemnification. To the extent permitted by law, the Company shall
indemnify each member of the Committee, and any other employee or member of the
Board with duties under the Plan, against losses and expenses (including any
amount paid in settlement) reasonably incurred by such person in connection with
any claims against such person by reason of such person’s conduct in the
performance of duties under the Plan, except in relation to matters as to which
such person has acted fraudulently or in bad faith in the performance of duties.
Notwithstanding the foregoing, the Company shall not indemnify any person for
any expense incurred through any settlement or compromise of any action unless
the Company consents in writing to the settlement or compromise.

 

  8.5. Claims Procedure.

 

  (a) Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any Benefit (a “Claimant”) under this Plan may file a claim with the
Committee. The Committee shall review the claim itself or appoint an individual
or an entity to review the claim.

 

  (i) Benefit Claim. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Committee or from an appointee of the
Committee before the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision. Any such extension
will not extend beyond one hundred eighty (180) days after the day the claim is
filed.

 

16



--------------------------------------------------------------------------------

  (ii) Manner and Content of Denial of Initial Claims. If the Plan Administrator
denies a claim, it must provide to the Claimant, in writing or by electronic
communication:

 

  1. the specific reasons for the denial;

 

  2. a reference to the Plan provision upon which the denial is based;

 

  3. a description of any additional information or material that the Claimant
must provide in order to perfect the claim;

 

  4. an explanation of why such additional material or information is necessary;

 

  5. notice that the Claimant has a right to request a review of the claim
denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and

 

  6. a statement of the participant’s right to bring a civil action under ERISA
§502(a) following a denial on review of the initial denial.

 

  (b) Review Procedures.

 

  (i) Benefit Claims. A request for review of a denied claim must be made in
writing to the Committee within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Committee’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Committee. The reviewer shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim regardless of whether the information was submitted or considered in
the initial benefit determination.

 

17



--------------------------------------------------------------------------------

  (ii) Manner and Content of Notice of Decision on Review. Upon completion of
its review of an adverse initial claim determination, the Committee will give
the Claimant, in writing or by electronic notification, a notice containing:

 

  1. its decision;

 

  2. the specific reasons for the decision;

 

  3. the relevant Plan provisions on which its decision is based;

 

  4. a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files which is relevant to the Claimant’s claim
for benefits;

 

  5. a statement describing the Claimant’s right to bring an action for judicial
review under ERISA §502(a); and

 

  6. if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

  (c) Calculation of Time Periods. For purposes of the time periods specified in
this Section 8.5, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

 

  (d)

Failure of Plan to Follow Procedures. If the Plan fails to follow the claims
procedures required by this Section 8.5, a Claimant shall be deemed to have
exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under ERISA section 502(a) on the basis
that the Plan has failed to provide a reasonable claims procedure that would
yield a decision on the merits of the claim. If the Claimant fails to follow the
claims procedures required by this Section 8.5, the Claimant shall not be
entitled to pursue any further legal action, claim or remedy

 

18



--------------------------------------------------------------------------------

 

until such time as the Claimant, to the extent applicable, exhausts the
administrative remedies available under the Plan.

 

9. AMENDMENT.

 

  9.1. Right To Amend. The Committee or the Company, by action of the Board,
shall have the right to amend the Plan, at any time and with respect to any
provisions hereof, and all parties hereto or claiming any interest hereunder
shall be bound by such amendment; provided, however, that no such amendment
shall deprive a Participant or a Beneficiary of a right accrued hereunder prior
to the date of the amendment unless such an amendment is required by applicable
law or deemed necessary to preserve the preferred tax treatment of the Plan.

 

  9.2. Amendments To Ensure Proper Characterization Of Plan. Notwithstanding the
provisions of Section 9.1, the Plan may be amended by the Committee or the
Company, by action of its Board, at any time, retroactively if required, if
found necessary, in the opinion of the Committee or the Board, in order to
ensure that the Plan is characterized as a “top-hat” plan of deferred
compensation maintained for a select group of management or highly compensated
employees as described under ERISA sections 201(2), 301(a)(3), and 401(a)(1),
and to conform the Plan to the provisions and requirements of any applicable law
(including specifically Section 409A of the Code, and other applicable portions
of ERISA and the Code). No such amendment shall be considered prejudicial to any
interest of a Participant or a Beneficiary hereunder.

 

  9.3. Changes In Law Affecting Taxability.

 

  (a) Operation. This Section 9.3 shall become operative upon the enactment of
any change in applicable statutory law or the promulgation by the Internal
Revenue Service of a final regulation or other pronouncement having the force of
law, which statutory law, as changed, or final regulation or pronouncement, as
promulgated, would cause any Participant to include in his or her federal gross
income amounts accrued by the Participant under the Plan on a date (an “Early
Taxation Event”) prior to the date on which such amounts are made available to
him or her hereunder.

 

  (b)

Affected Right or Feature Nullified. Notwithstanding any other Section of this
Plan to the contrary (but subject to Section 9.3(c)), as of an Early Taxation
Event, the feature or features of this Plan that would cause the Early Taxation
Event shall be null and void, to the extent, and only to the extent, required to
prevent the Participant from being required to include in his or her federal
gross income amounts accrued by the Participant under the Plan prior to the date
on which such amounts are made available to him

 

19



--------------------------------------------------------------------------------

 

or her hereunder. If only a portion of a Participant’s Account is impacted by
the change in the law, then only such portion shall be subject to this
Section 9.3, with the remainder of the Account not so affected being subject to
such rights and features as if the law were not changed. If the law only impacts
Participants who have a certain status with respect to the Employer, then only
such Participants shall be subject to this Section 9.3.

 

  (c) Tax Distribution. If an Early Taxation Event is earlier than the date on
which the statute, regulation or pronouncement giving rise to the Early Taxation
Event is enacted or promulgated, as applicable (i.e., if the change in the law
is retroactive), there shall be distributed to each Participant, as soon as
practicable following such date of enactment or promulgation, the amounts that
became taxable on the Early Taxation Event.

 

10. TERMINATION.

 

  10.1. Employer’s Right To Terminate Or Suspend Plan. The Employer reserves the
right to terminate the Plan and/or its obligation to make further credits to
Plan Accounts, by action of its Board of Directors. The Employer also reserves
the right to suspend the operation of the Plan for a fixed or indeterminate
period of time, by action of its Board of Directors.

 

  10.2. Suspension Of Deferrals. In the event of a suspension of the Plan, the
Employer shall continue all aspects of the Plan, other than Compensation
Deferrals and Discretionary Employer Contributions, during the period of the
suspension, in which event payments hereunder will continue to be made during
the period of the suspension in accordance with Sections 5 and 6.

 

  10.3. Allocation And Distribution. This Section 10.3 shall become operative on
a complete termination of the Plan. The provisions of this Section 10.3 also
shall become operative in the event of a partial termination of the Plan, as
determined by the Employer, but only with respect to that portion of the Plan
attributable to the Participants to whom the partial termination is applicable.
Upon the effective date of any such event, notwithstanding any other provisions
of the Plan, no persons who were not theretofore Participants shall be eligible
to become Participants, the value of the interest of all Participants and
Beneficiaries shall be determined and, after deduction of estimated expenses in
liquidating and, if applicable, paying Plan benefits, paid to them as soon as is
practicable after such termination.

 

  10.4.

Successor To Employer. Any corporation or other business organization which is a
successor to the Employer by reason of a consolidation, merger or purchase of
substantially all of the assets of the Employer shall have the right to become a
party to the Plan by adopting the same by resolution of

 

20



--------------------------------------------------------------------------------

 

the entity’s board of directors or other appropriate governing body. If, within
ninety (90) days from the effective date of such consolidation, merger or sale
of assets, such new entity does not become a party hereto, as above provided,
the Plan automatically shall be terminated, and the provisions of Section 10.3
shall become operative.

 

11. THE TRUST.

 

  11.1. Establishment Of Trust. The Employer, in its sole and absolute
discretion, may establish a Trust with a qualified trustee pursuant to such
terms and conditions as are set forth in a Trust agreement to be entered into
between the Employer and such Trustee. Or, the Employer may cause to be
maintained one or more separate subaccounts in an existing Trust maintained with
the Trustee with respect to one or more other plans of the Employer, which
subaccount or subaccounts represent Participants’ interests in the Plan. The
Employer shall have the discretion to make contributions to such Trust that
correspond to credits to Participants’ Accounts and/or to invest Trust assets in
a manner that corresponds to Participants’ selected deemed investments in order
to provide a source of funds with which the Employer shall pay Plan benefits as
they become due.

 

Any amounts held in a Trust established under this Section 11.1 shall be the
sole property of the Employer and will not be held as collateral security for
fulfillment of the Employer’s obligation under the Plan. Any such Trust shall be
intended to be treated as a “grantor trust” under the Code and the establishment
of the Trust or the utilization of any existing Trust for Plan benefits, as
applicable, shall not be intended to cause any Participant to realize current
income on amounts contributed thereto, and the Trust shall be so interpreted.
Any such funds will be subject to the claims of all bankruptcy or insolvency
creditors of the Employer as provided in the Trust agreement, and no Participant
or Beneficiary will have any vested interest or secured or preferred position
with respect to such funds or have any claims against the Employer hereunder
except as a general creditor.

 

12. MISCELLANEOUS.

 

  12.1.

Limitations On Liability Of Employer. Neither the establishment of the Plan nor
any modification thereof, nor the creation of any account under the Plan, nor
the payment of any benefits under the Plan shall be construed as giving to any
Participant or other person any legal or equitable right against the Employer,
or any officer or employer thereof except as provided by law or by any Plan
provision. The Employer does not in any way guarantee any Participant’s Account
from loss or depreciation, whether caused by poor investment performance of a
deemed investment or the inability to realize upon an investment due to an
insolvency

 

21



--------------------------------------------------------------------------------

 

affecting an investment vehicle or any other reason. In no event shall the
Employer, or any successor, employee, officer, director or stockholder of the
Employer, be liable to any person on account of any claim arising by reason of
the provisions of the Plan or of any instrument or instruments implementing its
provisions, or for the failure of any Participant, Beneficiary or other person
to be entitled to any particular tax consequences with respect to the Plan, or
any credit or distribution hereunder.

 

  12.2. Construction. The Plan is intended to be and at all times shall be
interpreted and administered so as to qualify as an unfunded deferred
compensation plan, and no provision of the Plan shall be interpreted so as to
give any individual any right in any assets of the Employer which right is
greater than the rights of a general unsecured creditor of the Employer.

 

  12.3. Spendthrift Provision. No amount payable to a Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Further, (i) the withholding of taxes from Plan
benefit payments, (ii) the recovery under the Plan of overpayments of benefits
previously made to a Participant or Beneficiary, (iii) if applicable, the
transfer of benefit rights from the Plan to another plan, or (iv) the direct
deposit of benefit payments to an account in a banking institution (if not
actually part of an arrangement constituting an assignment or alienation) shall
not be construed as an assignment or alienation.

 

In the event that any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Employer or Trustee may bring
an action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. During
the pendency of said action, any benefits that become payable shall be held as
credits to the Participant’s or Beneficiary’s Account or, if the Employer or
Trustee prefers, paid into the court as they become payable, to be distributed
by the court to the recipient as the court deems proper at the close of said
action.

 

  12.4.

Tax Withholding. Distribution and withdrawal payments under this Plan shall be
subject to all applicable withholding requirements for state and federal income
taxes and to any other federal, state or local taxes that may be applicable to
such payments. The Company shall have the right, but not the obligation, to
deduct from any distribution from the Plan, that amount equal to all or any part
of the federal, state, local and foreign

 

22



--------------------------------------------------------------------------------

 

taxes, if any, required by law to be withheld by the Company with respect to
such distributions. Alternatively or in addition, in its discretion, the Company
shall have the right to require a Participant, through payroll withholding, cash
payment or otherwise, to make adequate provision for any such tax withholding
obligations of the Company arising in connection with any distribution from the
Plan. The Trustee shall have no obligation to distribute amounts form the Trust
until the Company’s tax withholding obligations have been satisfied by the
Participant.

 

  12.5. No Employment Agreement. Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the employ of the
Employer as an employee.

 

  12.6. Attorney’s Fees. If the Employer, the Participant, any Beneficiary, any
beneficiary under an insurance policy purchased under the Trust, and/or a
successor in interest to any of the foregoing, brings legal action to enforce
any of the provisions of this Plan, the prevailing party in such legal action
shall be reimbursed by the other party, the prevailing party’s costs of such
legal action including, without limitation, reasonable fees of attorneys,
accountants and similar advisors and expert witnesses.

 

  12.7. Governing Law. This Plan shall be construed in accordance with and
governed by any applicable provisions of ERISA and the laws of the State of
Delaware.

 

  12.8. Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant and the Employer other than those as set forth or provided for
herein.

 

  12.9. Severability. If any provision of this Plan is determined, by the
Committee or any governmental agency or court decision, to be unenforceable or
invalid under any applicable law, such unenforceability or invalidity shall not
render this Plan unenforceable or invalid as a whole, and such provision shall
be changed and interpreted by the Committee, in its sole discretion, so as to
best accomplish the objectives of such unenforceable or invalid provision within
the limits of applicable law or applicable court decisions.

 

IN WITNESS WHEREOF, this Plan has been adopted effective as of the Effective
Date.

 

       

BIOMARIN PHARMACEUTICAL INC.

Dated: December 1, 2005

      By:  

/s/ G. Eric Davis

               

G. Eric Davis

               

Vice President, Corporate Counsel

 

23